Name: Commission Decision of 20 December 1993 concerning the conclusion on behalf of the European Coal and Steel Community of the Supplementary Protocol between the European Community and the European Coal and Steel Community, of the one part, and the Czech Republic, of the other part, to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 1993-12-31

 Avis juridique important|31993D0747Commission Decision of 20 December 1993 concerning the conclusion on behalf of the European Coal and Steel Community of the Supplementary Protocol between the European Community and the European Coal and Steel Community, of the one part, and the Czech Republic, of the other part, to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part Official Journal L 349 , 31/12/1993 P. 0211 - 0211 Finnish special edition: Chapter 11 Volume 28 P. 0004 Swedish special edition: Chapter 11 Volume 28 P. 0004 COMMISSION DECISIONof 20 December 1993concerning the conclusion on behalf of the European Coal and Steel Community of the Supplementary Protocol between the European Community and the European Coal and Steel Community, of the one part, and the Czech Republic, of the other part, to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part(93/747/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof; Whereas, pending the entry into force of the European Agreement signed in Luxembourg on 4 October 1993, it is necessary to approve the Supplementary Protocol to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part, on trade and trade-related matters signed in Brussels on 16 December 1991, as subsequently amended by the exchange of letters signed on 15 December 1992 concerning the extension of the duration of this Agreement; Whereas the Interim Agreement was last amended by an Additional Protocol initialled on 16 July 1993 and applied provisionally from the 1 July 1993 in order to increase and accelerate the grant of certain Community concessions; Whereas the conclusion of the Supplementary Protocol with the Czech Republic to the Interim Agreement in order to adapt this Agreement to the dissolution of the Czech and Slovak Federal Republic on 31 December 1992 and the subsequent succession thereto by the Czech Republic is necessary to attain the objectives of the Community set out in particular in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community and whereas the Treaty did not make provision for all the cases covered by this Decision; Having consulted the Consultative Committee and with the unanimous assent of the Council; HAD DECIDED AS FOLLOWS:Article 1 The Supplementary Protocol between the European Community and the European Coal and Steel Community of the one part and the Czech Republic of the other part to the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part, is hereby approved on behalf of the European Coal and Steel Community. The text of the Supplementary Protocol is annexed to this Decision (1). Article 2 The President of the Commission is authorized to designate the person who will sign the Supplementary Protocol in order to bind the European Coal and Steel Community. Done at Brussels, 20 December 1993. For the CommissionThe PresidentJacques DELORS(1) See page 107 of this Official Journal.